Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 January 2021 has been entered.

Election/Restrictions
Claim 36 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 48-56, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6 April 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shirlene Jackson Beckford on 12 April 2021.

The application has been amended as follows:
Claim 42 has been cancelled
In line 1 of claim 48, “a surgical suture material” has been amended to “the surgical suture material”
In lines 1-2 of claim 48, “a releasable component” has been amended to “the releasable component”
In line 3 of claim 48, “a swelling solution” has been amended to “the swelling solution”
In line 4 of claim 48, “a plurality of pores” has been amended to “the plurality of pores”
In line 5 of claim 48, “an outer surface” has been amended to “the outer surface”
In line 6 of claim 48, “a releasable component” has been amended to “the releasable component”
In lines 1-2 of claim 52, “a lumen” has been amended to “the lumen”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest a surgical suture material comprising an elongated outer sheath having a lumen, a plurality of pores extending between the lumen and the outer surface, and an amide-containing polymer material, the polymer material comprising carbonyl oxygen atoms bonded to calcium ions throughout the cross-section of the outer sheath, a plurality of elongated filaments located within the lumen of the elongated outer sheath, and a releasable component located in the lumen and able to move from the lumen through the pores, wherein the elongated outer sheath has a thickness of from about 6 to about 12 micrometers and the lumen has a diameter of greater than 100 micrometers, and wherein the plurality of pores exhibit sizes in the range of 0.5 to 5 micrometers. US 2013/0066370 discloses an outer sheath surrounding inner filaments and a releasable component (see paragraph 0055). US 4,867,934 discloses producing hollow nylon sheaths using solutions containing calcium ions (col. 5, ll. 25-35). US 2006/0029955 teaches tubular biochips with 0.5 to 5 micrometer pores formed from sheets having a thickness of 5-5000 micrometers (paragraph 0378). However, no reasonable combination could be found to suggest a suture with the claimed structures, calcium bonds, and dimensions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claims 36, 38-41, and 44-47 have been fully considered and are persuasive.  The rejection of claims 36, 38-41, and 44-47 has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309.  The examiner can normally be reached on M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.M.W/Examiner, Art Unit 3771        

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771